Citation Nr: 1415895	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  10-29 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a pterygium of the right eye.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to September 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2008 of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a pterygium of the right eye.  

In December 2013, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the claims file.


FINDING OF FACT

The Veteran's current pterygium of the right eye had its onset in service.  


CONCLUSION OF LAW

The criteria for service connection for a pterygium of the right eye have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for a pterygium of the right eye.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.  

The Veteran contends that he was treated for a pterygium of the right eye during service and that he has suffered from such disorder since service.  He reports that following an annual flight physical in June 1990, a small pterygium was noted on the exterior of his right eye.  He indicates that he was told that the pterygium would not damage his eye, but that it has caused his eye to become fatigued and bloodshot.  He reports that as member of flight crews, he was exposed to dry conditions and sunlight, which may have led to his pterygium of the right eye.  

The Veteran's service treatment records indicate that he was treated for eye problems, including a pterygium of the right eye, during service.  A January 1980 treatment entry noted that the Veteran complained of awakening with an accumulation of a whitish exudate to the eyes for three weeks, which he attributed to swimming in a pool with turpentine in it.  The assessment was conjunctivitis of both eyes.  

An October 1989 emergency care and treatment report noted that the Veteran complained of a bump on the right eye for three days.  The assessment was a pterygium of the right eye.  An October 1989 treatment entry noted that the Veteran was seen for a bump on the right eye for ten days.  The examiner reported that the Veteran's right eye was bloodshot, without visual disturbance, drainage, itching, or watering.  There was a notation that the Veteran was examined and discharged to full duty with follow-up at an eye clinic.  

A June 1990 treatment entry noted that the Veteran had a history of a pterygium of the right eye for eight months that had been slowly enlarging.  He complained of a chronic feeling of mild irritation of the right eye.  The assessment was pterygium of the right eye.  The examiner noted that he was requesting an evaluation to consider removal of the pterygium.  A June 1990 request for ophthalmological consultation report, on that same day, indicated that the Veteran had a growing lesion of the medial aspect of the right eye that was not affecting his vision, but that was causing irritation.  The provisional diagnosis was pterygium of the right eye.  The requested consultation report, if completed, is not of record.  

A post-service June 2009 eye examination report for the VA (performed by QTC Medical Services) noted that the Veteran reported that he had a pterygium of the right eye since 1990 that caused constant irritation.  The Veteran stated that he had tried using artificial tears, but that they did not provide any relief.  It was noted that the Veteran's past medical history included a pterygium of the right eye since 1990.  

The diagnosis was pterygiae of both eyes that were not caused or the result of the Veteran's military service.  The examiner reported that the Veteran also had a diagnosis of presbyopia and that he had normal visual fields in both eyes.  The examiner stated that pterygiae were caused by long-term exposure to sunlight and chronic eye irritation from dry, dusty, conditions.  The examiner commented that he could not resolve the issue without resort to mere speculation, but that it was his belief that the Veteran's pterygiae were not related to his military service.  

A December 2009 treatment report from Mid-Atlantic Eye Care noted that the Veteran complained of a pterygium of the right eye since "1985."  The examiner related an assessment that included a pterygium of the right eye that was related to sun exposure, wind, and dryness during the Veteran's military service.  

The medical evidence indicates that the Veteran was diagnosed with a pterygium of the right eye during service on multiple occasions.  He is currently diagnosed with a pterygium of the right eye.  

There is a negative opinion of record performed by QTC Medical Services in 2009.  The examiner related a diagnosis of pterygiae of both eyes.  He stated that he could not resolve the issue of etiology without resort to mere speculation, but that it was his belief that the Veteran's pterygiae were not related to his military service.  

The probative value of a medical opinion is based on its reasoning and its predicate in the record so that the opinion is fully informed. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiner did not provide any rationale for the opinions he provided and failed to comment in the multiple in-service diagnoses.  The Board finds the QTC report to have no probative value.  

Concomitantly, the Board finds the December 2009 treatment report from Mid-Atlantic Eye Care to be of probative value.  The report related an assessment that included a pterygium of the right eye that was related to sun exposure, wind, and dryness during the Veteran's military service.  Such is consistent with the evidence of record.   See Wensch v. Principi, 15 Vet. App. 362 (2001).  

The Veteran is competent to report right eye problems in service and right eye problems since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Moreover, the Board finds that the Veteran's account is credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007).  The Veteran was diagnosed with a pterygium of the right eye during service; he has a current pterygium of the right eye; and a private examiner has related that disorder to the Veteran's period of service.  There is no competent, credible evidence against the claim.

The Board finds that the Veteran has a pterygium of the right eye that had its onset during service.  Service connection is warranted.  


ORDER

Service connection is granted for a pterygium of the right eye.  



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


